DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received May 10, 2021 is acknowledged.

Claims 1, 3-7, and 9-18 have been canceled.
Claims 2, 8, and 19-22 are pending in the instant application.
Claims 19 and 20 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed February 20, 2019.


Claims 2, 8, 21 and 22 are under examination in the instant office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2, 21, and 22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 10,457,743, in view of Wang et al. (WO 2012/135671) and in view of U.S. Patent No. 8,361,469.
The issued claims of the ‘743 patent recite an antibody that binds to an epitope in the K1 domain of TFPI that contains CDR sequences which match those recited for the anti-K1 antigen binding site recited in the instant claims (i.e. the “first antigen recognition site” as recited in independent claim 2, see sequence alignments previously provided in conjunction with the 14/905,461 copending application and note that the ‘461 copending application has matured into the ‘743 patent).  Note that the K1 domain of TFPI is residues 1-76 as evidenced by page 3 of the instant specification.  These claims differ from the instant claimed invention in that the issued antibodies are not bispecific and thus do not also bind the K2 domain of TFPI with CDRs that match those recited as being part of the “second antigen recognition site” of the independent claim.  
Wang et al. disclose antibodies that bind to human TFPI wherein the epitopes of TFPI which are bound are located within residues 1-161 of SEQ ID NO:1 (see entire document, particularly the abstract, claims, Figures 1-13, and examples 3, 4, 10, and 11). Note that binding to R107 is explicitly demonstrated (see most particularly Figures 3 and 8, claims 1 and 19, and tables 2 and 5).  Bispecific antibodies that bind TFPI are also disclosed (see particularly paragraph [0058]) as are human and humanized antibodies (see for example paragraphs [0028], [0033], and [0068-0072]).  Anti-TFPI antibodies are disclosed as being important for treating a number of disorders, most notably hemophilia A and B (see for example paragraph [0013]).It should be noted that 
The ‘469 patent discloses the murine 4F36 antibody and humanized variants thereof that bind to the K2 domain of human TFPI (see entire document, particularly the abstract, claims, and Figure 11).  Such antibodies are disclosed as being suitable for administration to humans to treat bleeding disorders including hemophilia, with working examples provided demonstrating treatment of hemophilia in an in vivo rabbit model system (see for example columns 33-37 and examples 13 and 14).  The issued claims of the ‘469 patent recite an antibody whose CDRs differ from the sequences presently recited in instant independent claim 2 for the “second antigen recognition site” only at three positions in CDR2 of the heavy chain.  However, inspection of Figure 1 of the ‘469 patent reveals that the CDRs of the issued claims are from the progenitor murine 4F36 antibody whereas the CDRs of the humanized version present in the figure alignment are identical to those of the “second antigen recognition site” of the instant claims.  It is well known that humanized antibodies have reduced immunogenicity as compared to starting murine sequences (see for example column 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the antibody of the ‘743 patent into a bispecific format.  Artisans would have been motivated to do so as bispecific anti-TFPI antibodies were known in the art as disclosed by Wang et al. for example in paragraph [0058] of Wang et al. which teaches that “a bispecific antibody can bind to one or more epitopes described above”.  As discussed earlier in this rejection, the antibodies of the claims of the ‘743 patent binds the K1 domain while the ‘469 patent discloses antibodies that bind the K2 domain.  Additionally, Wang et al. teach that inhibitory antibodies that bind TFPI are useful for treating hemophilia A and B, and the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus combining separate inhibitory anti-TFPI antibodies to .    

Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.  Applicant argues on multiple grounds.  Applicant argues that double patenting rejections require a comparison of claims and that since the issued claims do not recite bispecific antibody constructs it is not reasonable to conclude that bispecific constructs which comprise the antibody sequences (and therefore specificity) of the issued claims are obvious modifications of that which was previously issued.  Applicant also argues that the CDR sequences disclosed in the ‘469 patent differ from the CDRs presently recited both in length and sequence.
These arguments are not persuasive.  The rejection of record indicates why artisans would make bispecific antibodies that bind two different epitopes in TFPI and the fact that the issued claims of US Patent No. 10,457,743 do not recite bispecific constructs was made explicitly clear in the rejection of record.  Bispecific antibodies are well-known in the art as evidenced by both Wang et al. (WO 2012/135671) U.S. Patent No. 8,361,469 (see for example lines 9-19 of column 26) and as such artisans would enjoy a more than reasonable expectation of success in making such constructs.  With regard to applicant’s assertion that the CDR sequences of the ‘469 patent are different than what is presently claimed applicant is mistaken.  The rejection of record explicitly discusses how the ‘469 patent discloses a humanized version of 4F36 and why artisans 

    PNG
    media_image1.png
    269
    706
    media_image1.png
    Greyscale


It cannot be overstated that the instant claimed invention is an obvious modification of the antibody of the issued claims of US Patent No. 10,457,743 in view of the entirety of Wang et al. (WO 2012/135671) and in view of the entirety U.S. Patent No. 8,361,469.  As was discussed in the prior office action, the ‘469 patent issued on January 29, 2013 and thus the entire document qualifies as prior art under 35 USC 102(a)(1).  Therefore, the teachings of the ‘469 patent are in no way limited to just the claims of the ‘469 as applicant’s arguments appear to imply.  The rejection is maintained.     

Claim 8 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 10,457,743, in view of Wang et al. (WO 2012/135671), and in view U.S. Patent No. 8,361,469 as applied to claims 2, 21, and 22 above, and further in view of Avrameas et al. (US 4,193,982).
The inventions rendered obvious by the claims of the ‘743 patent and the teachings of Wang et al. and the ‘469 patent have been discussed above and differ from 
Avrameas et al. disclose methods that conjugate Fab from distinct antibodies into bispecific reagents (see entire document particularly the abstract, working examples and claims, most particularly claim 12).  
Therefore, it would have been obvious to a person of ordinary skill in the art that bispecific antibodies combining the binding specificities of the antibodies of the ‘743 claims and those disclosed in the ‘469 patent could be made in a myriad of ways, including the pre-molecular biology techniques of Avrameas et al. that use chemical conjugation to joins Fabs which would be well-known to ordinary artisans.

Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.  The arguments are the same as set forth concerning the base obviousness rejection concerning the claims of the ‘743 patent in view of the teachings of Wang et al. and US patent 8,361,469.  
These arguments are not persuasive for the reasons cited above.


The provisional rejection of claims 2, 21 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-20 of copending application 16/363,327, in view of claims 1-10 of US Patent No. 10,457,743 in view of Wang et al. (WO 2012/135671) and in view of U.S. Patent No. 8,361,469 has been rendered moot by the abandonment of the copending application as evidenced by the notice of abandonment mailed April 13, 2021 in the copending application.

 
The provisional rejection of claim 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-20 of copending application 16/363,327, in view of claims 1-10 of US Patent No. 10,457,743, in view of Wang et al. (WO 2012/135671), and in view of U.S. Patent No. 8,361,469, as applied to claims 2, 21, and 22 above, and further in view of Avrameas et al. (US 4,193,982) 469 has been 


No claims are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644